Exhibit 10.3

EXECUTION COPY

ADMINISTRATION AGREEMENT

          This ADMINISTRATION AGREEMENT, dated as of June 19, 2007 (as from time
to time amended, supplemented or otherwise modified and in effect, this
“Agreement”), is by and among USAA AUTO OWNER TRUST 2007-1, a Delaware statutory
trust (the “Issuer”), USAA FEDERAL SAVINGS BANK, a federally chartered savings
association (the “Bank”), as administrator (in such capacity, the
“Administrator”), and THE BANK OF NEW YORK, a banking corporation organized
under the laws of the State of New York, not in its individual capacity but
solely as Indenture Trustee (in such capacity, the “Indenture Trustee”).

          WHEREAS, the Issuer is issuing the Notes pursuant to the Indenture and
the Certificates pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including (i) the Sale and Servicing
Agreement, (ii) the Note Depository Agreement and (iii) the Indenture (the Trust
Agreement, the Sale and Servicing Agreement, the Note Depository Agreement and
the Indenture being referred to hereinafter collectively as the “Related
Agreements”);

          WHEREAS, the Issuer and the Owner Trustee desire to have the
Administrator perform certain duties of the Issuer and the Owner Trustee under
the Related Agreements and to provide such additional services consistent with
the terms of this Agreement and the Related Agreements as the Issuer and the
Owner Trustee may from time to time request; and

          WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

          1. Definitions and Usage. Except as otherwise specified herein or as
the context may otherwise require, capitalized terms used but not otherwise
defined herein are defined in Appendix A to the Sale and Servicing Agreement
dated as of June 19, 2007, by and among the Issuer, USAA Acceptance, LLC and the
Bank, which also contains rules as to usage that shall be applicable herein.

          2. Duties of the Administrator. (a) Duties with Respect to the
Indenture and the Note Depository Agreement. (i) The Administrator agrees to
perform all its duties as Administrator and the duties of the Issuer under the
Note Depository Agreement. In addition, the Administrator shall consult with the
Owner Trustee regarding the duties of the Issuer under the Indenture and the
Note Depository Agreement. The Administrator shall monitor the performance of
the Issuer and shall advise the Owner Trustee when action is necessary to comply
with the Issuer’s duties under the Indenture and the Note Depository Agreement.
The Administrator shall prepare for execution by the Issuer, or shall cause the
preparation by other appropriate Persons of, all such documents, reports,
filings, instruments, notices, certificates and opinions that it shall be the
duty of the Issuer to prepare, file or deliver pursuant to the Indenture

--------------------------------------------------------------------------------



and the Note Depository Agreement. In furtherance of the foregoing, the
Administrator shall take, in the name and on behalf of the Issuer, all
appropriate action that is the duty of the Issuer to take, pursuant to the
Indenture including, without limitation, such of the foregoing as are required
with respect to the following matters under the Indenture (references are to
sections of the Indenture):

 

 

 

          (A) the preparation of or obtaining of the documents and instruments
required for execution of the Notes and delivery of the same to the Indenture
Trustee for authentication (Section 2.2);

 

 

 

          (B) the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register and the determination as
to whether the requirements of UCC Section 8-401(a) are met and the preparation
of an Issuer Request requesting the Indenture Trustee to authenticate and
deliver Notes in connection with any transfer or exchange (Section 2.5);

 

 

 

          (C) the determination as to whether the requirements of UCC Section
8-405 are met and the preparation of an Issuer Request requesting the Indenture
Trustee to authenticate and deliver replacement Notes in lieu of mutilated,
destroyed, lost or stolen Notes (Section 2.6);

 

 

 

          (D) the determination of the expenses associated with the issuance of
replacement Notes (Section 2.6(b));

 

 

 

          (E) the preparation, obtaining or filing of Issuer Requests,
instruments, opinions and certificates and other documents required for the
release of property from the lien of the Indenture (Section 2.10);

 

 

 

          (F) the preparation of Definitive Notes in accordance with the
instructions of the Clearing Agency and delivery of such to the Indenture
Trustee (Section 2.13);

 

 

 

          (G) the maintenance and notice of location of the office in the
Borough of Manhattan, The City of New York, for registration of transfer or
exchange of Notes if the Indenture Trustee ceases to maintain such an office
(Section 3.2);

 

 

 

          (H) the duty to cause newly appointed Note Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust (Section 3.3(c));

 

 

 

          (I) the delivery of the Issuer Order to the Indenture Trustee to
deposit monies with Note Paying Agents, if any, other than the Indenture Trustee
(Section 3.3(d));

 

 

 

          (J) the delivery of an Issuer Request for publication and notification
of unclaimed amounts (Section 3.3(e));

 

 

 

          (K) the maintenance of the Issuer’s status as a statutory trust and
the obtaining and preservation of the Issuer’s qualification to do business in
each jurisdiction in which

2

--------------------------------------------------------------------------------




 

 

 

such qualification is or shall be necessary to protect the validity and
enforceability of the Indenture, the Notes, the Collateral and each other
instrument or agreement included in the Indenture Trust Estate (Section 3.4);

 

 

 

          (L) the preparation and filing, as applicable, of all supplements and
amendments to the Indenture and all financing statements, continuation
statements, instruments of further assurance and other instruments and the
taking of such other action as is necessary or advisable to protect the
Indenture Trust Estate (Sections 3.5 and 3.7(c));

 

 

 

          (M) the delivery of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel as to the Indenture Trust Estate, and the
annual delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.6 and 3.9);

 

 

 

          (N) the identification to the Indenture Trustee in an Officer’s
Certificate of any Person with whom the Issuer has contracted to perform its
duties under the Indenture (Section 3.7(b));

 

 

 

          (O) the notification of the Indenture Trustee and the Rating Agencies
of an Event of Servicing Termination under the Sale and Servicing Agreement and,
if such Event of Servicing Termination arises from the failure of the Servicer
to perform any of its duties under the Sale and Servicing Agreement with respect
to the Receivables, the taking of all reasonable steps available to remedy such
failure (Section 3.7(d));

 

 

 

          (P) the appointment of the Successor Servicer and preparation of the
related servicing agreement (Section 3.7(e));

 

 

 

          (Q) the notification of the termination of the Servicer and
appointment of the Successor Servicer (Section 3.7(f));

 

 

 

          (R) the preparation and obtaining of any documents, instruments and
opinions required for the consolidation or merger of the Issuer with another
entity or the transfer by the Issuer of its properties or assets (Section 3.10);

 

 

 

          (S) the delivery of a letter for release (Section 3.11(b));

 

 

 

          (T) the duty to cause the Servicer to comply with Sections 3.9, 3.10,
3.11, 3.12, 3.13 and 4.9 and Article VI of the Sale and Servicing Agreement
(Section 3.14);

 

 

 

          (U) upon the request of the Indenture Trustee, the execution and
delivery of any instruments and the undertaking of any actions reasonably
necessary to carry out more effectively the purpose of the Indenture (Section
3.17);

 

 

 

          (V) the delivery of written notice to the Indenture Trustee and the
Rating Agencies of each Event of Default under the Indenture and each default by
any party to the Sale and Servicing Agreement (Section 3.19);

3

--------------------------------------------------------------------------------




 

 

 

          (W) the monitoring of the Issuer’s obligations as to the satisfaction
and discharge of the Indenture and the preparation of an Officer’s Certificate
and the obtaining of the Opinions of Counsel and the Independent Certificate
relating thereto and the demand to the Indenture Trustee for execution of
certain instruments (Section 4.1);

 

 

 

          (X) the monitoring of the Issuer’s obligations as to the satisfaction,
discharge and defeasance of the Notes and the preparation of an Officer’s
Certificate and the obtaining of an opinion of a nationally recognized firm of
independent certified public accountants, a written certification thereof and
the Opinions of Counsel relating thereto (Section 4.1);

 

 

 

          (Y) the demand to remit monies (Section 4.3);

 

 

 

          (Z) the preparation of an Officer’s Certificate to the Indenture
Trustee after the occurrence of any event which with the giving of notice and
the lapse of time would become an Event of Default under Section 5.1(iii) of the
Indenture, its status and what action the Issuer is taking or proposes to take
with respect thereto (Section 5.1);


 

 

 

          (AA) the compliance with any written directive of the Indenture
Trustee with respect to the sale of the Indenture Trust Estate at one or more
public or private sales called and conducted in any manner permitted by law if
an Event of Default shall have occurred and be continuing (Section 5.4);

 

 

 

          (BB) the undertaking of actions set forth in Section 5.16 as requested
by the Indenture Trustee (Section 5.16);

 

 

 

          (CC) the payment of expenses, costs and indemnities to the Indenture
Trustee (Section 6.7);

 

 

 

          (DD) the removal of the Indenture Trustee upon the occurrence of
certain events, the preparation and delivery of notice to Noteholders of the
removal of the Indenture Trustee, the appointment of a successor Indenture
Trustee, the payment of any expenses incurred in changing an indenture trustee,
and, if necessary, the petition of a court of competent jurisdiction for the
appointment of a successor Indenture Trustee (Section 6.8);

 

 

 

          (EE) the furnishing of the Indenture Trustee with the names and
addresses of Noteholders during any period when the Indenture Trustee is not the
Note Registrar (Section 7.1);

 

 

 

          (FF) the preparation and, after execution by the Issuer, the filing
with the Commission, any applicable state agencies and the Indenture Trustee of
documents required to be filed on a periodic basis with, and summaries thereof
as may be required by rules and regulations prescribed by, the Commission and
any applicable state agencies and the transmission of such summaries, as
necessary, to the Noteholders (Section 7.3(a)); it being understood by the
parties hereto that the Indenture Trustee shall have no duty or obligation to
sign or file any report required to be filed with the Commission or

4

--------------------------------------------------------------------------------




 

 

 

any other state agency or provide any certification to any such Person or to the
Administrator or any other Person that is obligated to sign and file any such
report;

 

 

 

          (GG) the notification to the Indenture Trustee of the listing of the
Notes on any stock exchange (Section 7.4(b));

 

 

 

          (HH) the preparation of an Issuer Request and Officer’s Certificate
and the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Indenture Trust Estate (Sections 8.4 and 8.5);

 

 

 

          (II) the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to the execution of supplemental indentures and the mailing
to the Noteholders of notices with respect to such supplemental indentures
(Sections 9.1, 9.2 and 9.3);

 

 

 

          (JJ) the determination to execute and deliver new Notes conforming to
any supplemental indenture (Section 9.6);

 

 

 

          (KK) the notice and deposit of money for prepayment of the Notes
(Section 10.1);

 

 

 

          (LL) the notice to the Indenture Trustee and the duty to cause the
Indenture Trustee to provide notification to Noteholders of prepayment of the
Notes (Section 10.2);

 

 

 

          (MM) the preparation of all Officer’s Certificates, Issuer Requests
and Issuer Orders and the obtaining of Opinions of Counsel and Independent
Certificates with respect to any requests by the Issuer to the Indenture Trustee
to take any action under the Indenture (Section 11.1(a));

 

 

 

          (NN) the preparation of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.1(b));

 

 

 

          (OO) the notification of the Rating Agencies pursuant to Section 11.4
of the Indenture (Section 11.4);

 

 

 

          (PP) the preparation and delivery to Noteholders and the Indenture
Trustee of any agreements with respect to alternate payment and notice
provisions (Section 11.6); and

 

 

 

          (QQ) the recording of the Indenture and payment of related expenses,
if applicable (Section 11.15).


 

 

 

 

(ii)

The Administrator will:


 

 

 

               (A) pay the Indenture Trustee from time to time reasonable
compensation for all services rendered by the Indenture Trustee under the
Indenture (which compensation

5

--------------------------------------------------------------------------------




 

 

 

shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

 

 

 

          (B) except as otherwise expressly provided in the Indenture, reimburse
the Indenture Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Indenture Trustee in
accordance with any provision of the Indenture (including the reasonable
compensation, expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to its willful
misconduct, negligence or bad faith;

 

 

 

          (C) indemnify the Indenture Trustee and its officers, directors,
employees and agents for, and hold them harmless against, any losses, liability
or expense incurred without willful misconduct, negligence or bad faith on their
part, arising out of or in connection with the acceptance or administration of
the transactions contemplated by the Indenture, including the reasonable costs
and expenses (including reasonable attorneys’ fees) of defending themselves
against any claim or liability in connection with the exercise or performance of
any of their powers or duties under the Indenture; and

 

 

 

          (D) indemnify, defend and hold harmless the Issuer, the Owner Trustee,
the Indenture Trustee and any of their respective officers, directors, employees
and agents from and against any loss, liability or expense incurred by reason of
(i) the Depositor’s or the Issuer’s violation of federal or state securities
laws in connection with the offering and sale of the Notes and the Certificates
or (ii) any breach of the Depositor of any term, provision or covenant contained
in the Sale and Servicing Agreement.

          Indemnification under this Section shall survive the resignation or
removal of the Indenture Trustee and the termination of this Agreement and shall
include reasonable fees and expenses of counsel and expenses of litigation. If
the Administrator shall have made any indemnity payments pursuant to this
Section and the Person to or on behalf of whom such payments are made thereafter
shall collect any such amount from others, such Person shall promptly repay such
amounts to the Administrator, without interest.

          (b) Additional Duties. (i) In addition to the duties of the
Administrator set forth above, the Administrator shall perform such calculations
and shall prepare or shall cause the preparation by other appropriate persons
of, and shall execute on behalf of the Issuer or the Owner Trustee, all such
documents, reports, filings, instruments, certificates and opinions that it
shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Related Agreements, and at the request of the Owner Trustee
shall take all appropriate action that it is the duty of the Issuer or the Owner
Trustee to take pursuant to the Related Agreements. Subject to Section 6 of this
Agreement, the Administrator shall administer, perform or supervise the
performance of such other activities in connection with the Collateral
(including the Related Agreements) as are not covered by any of the foregoing
provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator.

          (ii) Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for promptly
notifying the Owner Trustee in the event that any withholding tax is imposed on
the Issuer’s payments (or allocations of income) to

6

--------------------------------------------------------------------------------



a Certificateholder as contemplated in Section 5.2(c) of the Trust Agreement.
Any such notice shall specify the amount of any withholding tax required to be
withheld by the Owner Trustee pursuant to such provision.

          (iii) Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for
performance of the duties of the Issuer, the Depositor, or the Owner Trustee set
forth in Sections 5.5(a), (b), (c) and (d) and the penultimate sentence of
Section 5.5 of the Trust Agreement with respect to, among other things,
accounting and reports to Certificateholders.

          (iv) The Administrator shall provide prior to June 15, 2008 a
certificate of an Authorized Officer in form and substance satisfactory to the
Owner Trustee as to whether any tax withholding is then required and, if
required, the procedures to be followed with respect thereto to comply with the
requirements of the Code. The Administrator shall be required to update the
letter in each instance that any additional tax withholding is subsequently
required or any previously required tax withholding shall no longer be required.

          (v) The Administrator shall perform the duties of the Administrator
specified in Section 9.2 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee and any other
duties expressly required to be performed by the Administrator pursuant to the
Trust Agreement.

          (vi) In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.

          (c) Non-Ministerial Matters. (i) With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless within a reasonable time before the taking of
such action, the Administrator shall have notified the Owner Trustee of the
proposed action and the Owner Trustee shall not have withheld consent or
provided an alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

 

 

 

          (A) the amendment of or any supplement to the Indenture;

 

 

 

          (B) the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than in connection with the collection of the Receivables or Permitted
Investments);

 

 

 

          (C) the amendment, change or modification of the Related Agreements;

 

 

 

          (D) the appointment of successor Note Registrars, successor Note
Paying Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or Successor Servicers, or the consent
to the assignment by the Note Registrar, Note Paying Agent or Indenture Trustee
of its obligations under the Indenture; and

7

--------------------------------------------------------------------------------




 

 

 

          (E) the removal of the Indenture Trustee.

          (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Related Agreements, (y) sell the Indenture Trust
Estate pursuant to Section 5.4 of the Indenture or (z) take any other action
that the Issuer directs the Administrator not to take on its behalf.

          (d) Exchange Act. If requested by the Depositor for purposes of
compliance with its reporting obligations under the Exchange Act, the
Administrator will provide to the Depositor and the Servicer within 90 days
after the end of each fiscal year of the Issuer (or, if such day is not a
Business Day, the next Business Day) beginning March 30, 2008, the servicing
criteria assessment required to be filed in respect of the Trust under the
Exchange Act under Item 1122 of Regulation AB if periodic reports under Section
15(d) of the Exchange Act, or any successor provision thereto, were required to
be filed in respect of the Trust and shall cause a firm of independent certified
public accountants, who may also render other services to the Administrator, the
Servicer, the Seller or the Depositor, to deliver to the Depositor and the
Servicer the attestation report that would be required to be filed in respect of
the Trust under the Exchange Act if periodic reports under Section 15(d) of the
Exchange Act, or any successor provision thereto, were required to be filed in
respect of the Trust. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act, including, without limitation that in the event that an overall
opinion cannot be expressed, such registered public accounting firm shall state
in such report why it was unable to express such an opinion.

          3. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer and the
Depositor at any time during normal business hours.

          4. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and, as reimbursement for its
expenses related thereto, the Administrator shall be entitled to $2,000 annually
which shall be solely an obligation of the Depositor.

          5. Additional Information to Be Furnished to the Issuer. The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.

          6. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee in any
way and shall not otherwise be deemed an agent of the Issuer or the Owner
Trustee.

          7. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and either of the Issuer or the Owner Trustee as
members of any partnership, joint

8

--------------------------------------------------------------------------------



venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.

          8. Other Activities of Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer, the Owner Trustee or the Indenture
Trustee.

          9. Term of Agreement; Resignation and Removal of Administrator. (a)
This Agreement shall continue in force until the termination of the Issuer in
accordance with Section 8.1 of the Trust Agreement, upon which event this
Agreement shall automatically terminate.

          (b) Subject to Sections 9(e) and 9(f), the Administrator may resign
its duties hereunder by providing the Issuer with at least sixty (60) days’
prior written notice.

          (c) Subject to Sections 9(e) and 9(f), the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice.

          (d) Subject to Sections 9(e) and 9(f), at the sole option of the
Issuer, the Administrator may be removed immediately upon written notice of
termination from the Issuer to the Administrator if any of the following events
shall occur:

          (i) the Administrator shall default in any material respect in the
performance of any of its duties under this Agreement and, after notice of such
default, shall not cure such default within ten (10) days (or, if such default
cannot be cured in such time, such longer period acceptable to the Issuer);

          (ii) a court having jurisdiction in the premises shall enter a decree
or order for relief, and such decree or order shall not have been vacated within
sixty (60) days, in respect of the Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

          (iii) the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

          The Administrator agrees that if any of the events specified in
clauses (ii) or (iii) of this Section 9(d) shall occur, it shall give written
notice thereof to the Issuer and the Indenture Trustee within seven days after
the happening of such event.

9

--------------------------------------------------------------------------------



          (e) No resignation or removal of the Administrator pursuant to this
Section 9 shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer and (ii) such successor Administrator shall have agreed
in writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder. The Issuer shall provide written notice of any
such resignation or removal to the Indenture Trustee, with a copy to the Rating
Agencies.

          (f) The appointment of any successor Administrator shall be effective
only after satisfaction of the Rating Agency Condition with respect to the
proposed appointment.

          (g) Subject to Sections 9(e) and 9(f), the Administrator acknowledges
that upon the appointment of a successor Servicer pursuant to the Sale and
Servicing Agreement, the Administrator shall immediately resign. The Indenture
Trustee shall assist the Issuer to find a successor Administrator.

          10. Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a) or the
resignation or removal of the Administrator pursuant to Section 9(b), (c) or
(d), respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 9(a)deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to Section
9(b), (c) or (d), respectively, the Administrator shall cooperate with the
Issuer and take all reasonable steps requested to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

          11. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

 

 

 

 

(a)

if to the Issuer or the Owner Trustee, to:

 

 

 

 

 

USAA Auto Owner Trust 2007-1

 

 

Wells Fargo Delaware Trust Company

 

 

919 North Market Street,

 

 

Suite 700

 

 

Wilmington, Delaware 19801

 

 

Attention: Corporate Trust Administration

 

 

Telephone: (302) 575-2004

 

 

Facsimile: (302) 575-2006

 

 

 

 

 

if to the Administrator, to:

 

 

 

 

 

USAA Federal Savings Bank

 

 

10750 McDermott Freeway

 

 

San Antonio, Texas 78288

 

 

Attention: Edwin McQuiston

10

--------------------------------------------------------------------------------




 

 

 

 

 

Telephone: (210) 498-2296

 

 

Facsimile: (210) 498-6566

 

 

 

 

(b)

if to the Indenture Trustee, to:

 

 

 

 

 

The Bank of New York

 

 

101 Barclay Street, 4 West

 

 

New York, New York 10286

 

 

Attention: Corporate Trust Administration—USAA Auto Owner Trust 2007-1

 

 

Telephone: (212) 815-8321

 

 

Facsimile: (212) 815-2493

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand-delivered
to the address of such party as provided above.

          12. Amendments. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Issuer, the Administrator
and the Indenture Trustee, with the written consent of the Owner Trustee,
without the consent of the Noteholders and the Certificateholders, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or Certificateholders; provided that such amendment shall not,
as set forth in an Opinion of Counsel satisfactory to the Indenture Trustee and
the Owner Trustee, materially and adversely affect the interest of any
Noteholder or Certificateholder. This Agreement may also be amended by the
Issuer, the Administrator and the Indenture Trustee with the written consent of
the Owner Trustee and the Noteholders of Notes evidencing not less than a
majority of the Notes Outstanding and the Certificateholders of Certificates
evidencing not less than a majority of the Percentage Interests for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholders; provided, however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that are
required to be made for the benefit of the Noteholders or Certificateholders or
(ii) reduce the aforesaid percentage of the Noteholders and Certificateholders
which are required to consent to any such amendment, without the consent of the
Noteholders of all the Notes Outstanding and Certificateholders of Certificates
evidencing the Percentage Interests. Promptly after the execution of any such
amendment, the Administrator shall furnish written notification of such
amendment to each Rating Agency.

          13. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and subject to the satisfaction of the Rating
Agency Condition in respect thereof. An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a

11

--------------------------------------------------------------------------------



successor (by merger, consolidation or purchase of assets) to the Administrator;
provided that such successor organization executes and delivers to the Issuer,
the Owner Trustee and the Indenture Trustee an agreement in which such
corporation or other organization agrees to be bound hereunder by the terms of
said assignment in the same manner as the Administrator is bound hereunder.
Subject to the foregoing, this Agreement shall bind any successors or assigns of
the parties hereto.

          14. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

          15. Headings. The Section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

          16. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.

          17. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

          18. Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any right or obligation the Bank may have in any capacity
other than as Administrator.

          19. Limitation of Liability of Owner Trustee and Indenture Trustee.
(a) Notwithstanding anything contained herein to the contrary, this instrument
has been signed on behalf of the Issuer by Wells Fargo Delaware Trust Company,
not in its individual capacity but solely in its capacity as Owner Trustee of
the Issuer and in no event shall Wells Fargo Delaware Trust Company in its
individual capacity or any beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder, as to all of which recourse shall be had solely to the
assets of the Issuer. For all purposes of this Agreement, in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of the
Trust Agreement.

          (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by The Bank of New York not in its individual
capacity but solely as Indenture Trustee and in no event shall The Bank of New
York have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which

12

--------------------------------------------------------------------------------



recourse shall be had solely to the assets of the Issuer. For all purposes of
this Agreement, in the performance of its duties or obligations hereunder or in
the performance of any duties or obligations of the Issuer hereunder, the
Indenture Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Article VI of the Indenture.

          20. Third-Party Beneficiary. The Owner Trustee is a third-party
beneficiary to this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

          21. Nonpetition Covenants. Notwithstanding any prior termination of
this Agreement, the Administrator and the Indenture Trustee shall not, prior to
the date which is one year and one day after the termination of this Agreement
with respect to the Issuer, acquiesce, petition or otherwise invoke or cause the
Issuer to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Issuer.

[Signatures Follow]

13

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused this Administration
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

 

 

 

USAA AUTO OWNER TRUST 2007-1

 

 

 

 

By:

WELLS FARGO DELAWARE TRUST

 

 

COMPANY, not in its individual capacity

 

 

but solely as Owner Trustee

 

 

 

 

 

By: /s/ Amy L. Martin

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Amy L. Martin

 

 

Title: Vice President

Administration Agreement (2007-1)

S-1

--------------------------------------------------------------------------------




 

 

 

 

 

THE BANK OF NEW YORK, not in its individual capacity but solely as Indenture
Trustee

 

 

 

 

By: /s/ Suhrita Das

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Suhrita Das

 

 

Title: Assistant Vice President

Administration Agreement (2007-1)

S-2

--------------------------------------------------------------------------------




 

 

 

 

 

USAA FEDERAL SAVINGS BANK, as Administrator

 

 

 

 

By: /s/ Edwin T. McQuiston

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Edwin T. McQuiston

 

 

Title: Vice President

Administration Agreement (2007-1)

S-3

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

1.

Definitions and Usage

1

 

 

 

 

 

2.

Duties of the Administrator

1

 

 

 

 

 

3.

Records

8

 

 

 

 

 

4.

Compensation

8

 

 

 

 

 

5.

Additional Information to Be Furnished to the Issuer

8

 

 

 

 

 

6.

Independence of the Administrator

8

 

 

 

 

 

7.

No Joint Venture

8

 

 

 

 

 

8.

Other Activities of Administrator

9

 

 

 

 

 

9.

Term of Agreement; Resignation and Removal of Administrator

9

 

 

 

 

 

10.

Action upon Termination, Resignation or Removal

10

 

 

 

 

 

11.

Notices

10

 

 

 

 

 

12.

Amendments

11

 

 

 

 

 

13.

Successors and Assigns

11

 

 

 

 

 

14.

GOVERNING LAW

12

 

 

 

 

 

15.

Headings

12

 

 

 

 

 

16.

Counterparts

12

 

 

 

 

 

17.

Severability

12

 

 

 

 

 

18.

Not Applicable to the Bank in Other Capacities

12

 

 

 

 

 

19.

Limitation of Liability of Owner Trustee and Indenture Trustee

12

 

 

 

 

 

20.

Third-Party Beneficiary

13

 

 

 

 

 

21.

Nonpetition Covenants

13

 

i

--------------------------------------------------------------------------------